             Case 2:21-cv-00553-RSL Document 21 Filed 08/20/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE



 ROBERT KESSLER,                                   Cause No. 2:21-cv-0553 RSL

                             Plaintiff,

                           -vs-                    UNOPPOSED STIPULATION OF
                                                   DISMISSAL WITH PREJUDICE

 NORTHWEST ADVANTANGE, INC.

                             Defendants.


          Plaintiff, Robert Kessler, and the remaining named Defendant, Northwest

Advantage Inc., in this matter, hereby file this Unopposed Stipulation of Dismissal to

dismiss with prejudice pursuant to the parties’ settlement agreement and LCR 7(d)(1).

Defendant Northwest Advantage Inc has not made an appearance before the court, but the

matter has been resolved without notice of appearance of counsel on their behalf.

          IT IS SO ORDERED, this matter shall be Dismissed with prejudice.

          Dated this 20th day of August, 2021.


                                            United States District Court Judge

Joint Stip of Dismissal   Page | 1                                     Enabled Law Group
                                                                       P.O. Box 4523
                                                                       Missoula, MT 59806
                                                                       (406) 493-1084
             Case 2:21-cv-00553-RSL Document 21 Filed 08/20/21 Page 2 of 2




 DATED this 19 day of August, 2021.

                                        Respectfully submitted,


                                        /s/ M. William Judnich
                                        M. William Judnich
                                        WSBA #56087
                                        Enabled Law Group
                                        P.O. Box 4523
                                        Missoula, Montana 59806
                                        Telephone: 406-493-1084
                                        Email: MJ@Enabledlawgroup.com




Joint Stip of Dismissal   Page | 2                                Enabled Law Group
                                                                  P.O. Box 4523
                                                                  Missoula, MT 59806
                                                                  (406) 493-1084
